Title: To Benjamin Franklin from La Rochefoucauld, 26 March 1777
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Paris. 26. Mars. 1777.
Mr. Dean vient de me dire, Monsieur, que vous alliez demain à Versailles; ainsi je n’irai point vous chercher à Passy, comme je l’avois compté; mais, comme je pars demain pour aller passer quinze jours à Rouen où est mon Régiment, je vous serois bien obligé, si vous avez bien voulu jetter les yeux sur la traduction de la Constitution de Delaware, de vouloir bien me la renvoier avec vos corrections, parce que je m’occuperois pendant mon séjour à Rouen à la faire copier pour la publier à mon retour.
Voici une Gazette Américaine que M. Dean m’a donnée parce qu’elle contient la constitution du Maryland; mais il n’y en a que le commencement, et, comme vous devez, à ce qu’il m’a dit, avoir la suite, vous me feriez plaisir de me l’envoier, parce que, pendant mon séjour à Rouen, je traduirai cette piece, et la constitution de la Virginie. A mon retour, je vous rendrai tous vos livres; mais en attendant je vous prie de me renvoier avec ma traduction les deux Remembrancer qui y étoient joints, et dont j’aurai encore besoin.
Si vous ne pouviez pas me renvoier tout cela ce soir, je vous prie de me mander à quelle heure je pourrois les envoier chercher demain matin.
Permettez moi de vous demander si vous avez nouvelle que les differentes colonies aient accepté l’Acte de Confédération que nous avons vu ici, et si l’acceptation est pure et simple, ou avec des changemens. Recevez, je vous supplie, l’hommage des sentimens d’estime et d’attachement avec lesquels j’ai l’honneur d’être, Monsieur, votre très humble et très obeissant serviteur, 
Le Duc DE LA Rochefoucauld
Ma mere me charge de vous faire ses complimens.
 
Notation: de la Rochefoucaut Paris 26 Mars 77
